Citation Nr: 1210062	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  04-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  For the period from December 6, 2002 to March 24, 2011, entitlement to an evaluation in excess of 10 percent disabling for residuals of a concussion.

2.  For the period beginning on March 25, 2011, entitlement to an evaluation in excess of 70 percent disabling for residuals of a concussion

3.  For the period beginning on October 23, 2008, entitlement to an evaluation in excess of 10 percent disabling for headaches associated with residuals of a concussion.

4.  For the period beginning on December 13, 2010, entitlement to an evaluation in excess of 30 percent disabling for headaches associated with residuals of a concussion.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

By way of background, a January 2008 Board decision denied the Veteran's claim for an increased evaluation, at which time the Veteran's residuals of a concussion were assigned a noncompensable rating.  The Veteran appealed the Board's decision, and a January 2010 order of the Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's decision.  In July 2010, the Board remanded the Veteran's claim for further development.  A December 2011 RO decision granted a higher 10 percent rating effective December 6, 2002 (the date of the claim), a 70 percent rating effective March 25, 2011, and a separate rating of 10 percent disabling was assigned for associated headaches effective October 23, 2008, and 30 percent disabling effective December 13, 2010.  These matters are now returned to the Board for further review.

The Board notes that the issue of entitlement to service connection for tinnitus was previously before the Board, which the Board remanded in July 2010 for further development.  Subsequently, the December 2011 RO decision granted service connection for tinnitus.  As this constitutes a full grant of the benefit sought on appeal, this matter is no longer before the Board.  See Grantham v. Brown, 8 Vet. App. 228 (1995), affirmed in part, 114 F.3d 1156 (1997).


FINDING OF FACT

In February 2012, before the Board promulgated a decision, the Board received a letter from the Veteran's representative expressing the Veteran's desire to withdraw from appellate review his claim for increased evaluations for his service connected residuals of a concussion with headaches.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a claim for increased evaluations for residuals of a concussion with headaches have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

In February 2012, before the Board promulgated a decision in this matter, the Veteran's representative submitted a written request to withdraw from appellate consideration the Veteran's claim for increased evaluations for his service-connected residuals of a concussion with headaches.  Hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claims, and they are dismissed.



ORDER

The appeal of the claims for increased evaluations of residuals of a concussion with headaches is dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


